                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

              Plaintiff,

v.                                                                CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

              Defendant.

ORDER GRANTING IN PART DEFENDANT’S MOTION TO BIFURCATE AND STAY
             PLAINTIFF’S EXTRA-CONTRACTUAL CLAIMS

       THIS MATTER is before the Court on Defendant’s Motion to Bifurcate and Stay

Discovery and Proceedings as to Plaintiff’s Extra-Contractual Claims, (Doc. 23), filed

April 10, 2019. The Court ordered expedited briefing on the Motion, (Doc. 24), and was

subsequently informed that Plaintiff does not oppose Defendant’s Motion. Having

reviewed the Motion, record of the case, and relevant law, the Court will grant the

Motion in part as set forth below.

       In the Motion, Defendant asks the Court to bifurcate Plaintiff’s extra-contractual

claims from his contractual claims and stay discovery and all proceedings as to the

extra-contractual claims. (Doc. 23 at 1). Defendant argues that Plaintiff’s extra-

contractual claims are predicated on him establishing a contractual breach and the

amount of damages he is owed on his contractual claims. Id. at 5-8. Therefore,

Defendant states it would be prejudiced if it has to provide discovery and proceed on

Plaintiff’s extra-contractual claims at this time. Id. at 8-10.

       Plaintiff does not oppose Defendant’s Motion. Since the parties agree that

bifurcation of discovery would be appropriate in this case, the Court will grant the Motion
as to Defendant’s request to bifurcate discovery. However, the Court cannot bifurcate

the trial as to Plaintiff’s extra-contractual claims as that would be for the presiding judge

to determine.

       The Court will require the parties to file a Joint Status Report and Proposed

Discovery Plan no later than May 3, 2019, setting forth their proposed deadlines for

bifurcated discovery. The Court notes that the parties have been engaged in discovery

since January 15, 2019, their discovery deadline is July 15, 2019, and a trial has been

set for December 2, 2019. (Docs. 15, 18). Therefore, the Court directs the parties to

keep these dates in mind as they prepare their proposed discovery plan.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Bifurcate and Stay

Discovery and Proceedings as to Plaintiff’s Extra-Contractual Claims, (Doc. 23), is

GRANTED IN PART and the Court will allow the parties to proceed with bifurcated

discovery.

       IT IS FURTHER ORDERED that the parties shall file a Joint Status Report and

Proposed Discovery Plan no later than May 3, 2019, setting forth their proposed

deadlines for bifurcated discovery.




                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
